DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to Fukuda et al., (US 2018/0096783), in view of Takatani et al., (JPS58184710A) and further in view of Park et al., (US 2018/0308612) and Uchida et al., (JP2013055232A), not disclosing or suggesting, novel features of claims 1-3 and 5-15 as detailed below have been considered and are persuasive.
Allowable Subject Matter
Claims 1-3 and 5-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites, a coil electronic component, comprising: 
a magnetic body in which internal coil parts are embedded; and 
a metal shielding sheet disposed on at least one of an upper portion or a lower portion of the magnetic body in a thickness direction, 
wherein permeability of the metal shielding sheet is 100 times or higher than permeability of the magnetic body containing magnetic metal powder, 
wherein the metal shielding sheet extends from the at least one of an upper portion or a lower portion of the magnetic body to cover at least one side surface of the magnetic body in a width direction,
wherein the metal shielding sheet extends in the width direction from one edge of the at least one of an upper portion or a lower portion to another edge of the at least one of an upper portion or a lower portion, and
wherein an insulating adhesive layer is disposed between the magnetic body and the metal shielding sheet.  (Emphasis added).
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Claims 2, 3 and 5-15 are allowed because each claim is directly or indirectly dependent of independent Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512.  The examiner can normally be reached on M-F 7:30-5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MALCOLM BARNES/
Examiner, Art Unit 2837
6/28/2022


/ELVIN G ENAD/           Supervisory Patent Examiner, Art Unit 2837